IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47897

In the Matter of: Jane Doe I and John Doe      )
I, Children Under Eighteen (18) Years of       )
Age.                                           )
                                               )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )    Filed: July 7, 2020
                                               )
       Petitioner-Respondent,                  )    Melanie Gagnepain, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE (2020-15),                            )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. A. Lynne Krogh, Magistrate.

       Judgment terminating parental rights, affirmed.

       Bethany L. Harder, Caldwell, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kathryn T. Garrett, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Jane Doe (Mother) appeals from the magistrate court’s judgment terminating her parental
rights. We affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The subject of this appeal is the termination of Mother’s parental rights to two of her
minor children: a son born in 2009 and a daughter born in 2011.1 In September 2017, while


1
       The termination of the father’s parental rights to these two minor children is the subject
of a separate appeal. Mother also has four other minor children, including an infant whose
                                               1
Mother was living with the children in a women’s and children’s shelter in Boise, one of the
children reported that Mother physically abused him with a belt and said she heard voices telling
her to hurt him. Based on this allegation and Mother’s history with child protection services, the
police declared the children in imminent danger the next day.
       On September 29, 2017, the Idaho Department of Health and Welfare (Department) filed
a petition under the Child Protective Act (CPA), Idaho Code §§ 16-1601-1647, to obtain custody
of the children. After an adjudicatory hearing, the magistrate court found that the children
lacked a stable home environment; protective custody was in the children’s best interests; and it
had jurisdiction over the children under the CPA.
       In December 2017, the magistrate court approved the Department’s case plan for Mother.
The case plan stated that Mother had placed the children at risk for years as a result of her
unaddressed mental health needs. Among other things, the case plan required that Mother follow
mental health treatment recommendations. In April 2019, the Department petitioned the court to
terminate Mother’s parental rights based on I.C. § 16-2005(1)(b) for neglecting the children
under I.C. § 16-2002(3)(a) and for failing to comply with her case plan under I.C. § 16-
2002(3)(b).
       In February 2020, the magistrate court held a two-day termination hearing. Numerous
witnesses testified at the hearing, including Mother’s case worker and a clinical psychologist
who had evaluated Mother.       Following the hearing, the court issued written findings and
conclusions. Among other things, the court found that the Department had custody of the
children for twenty-eight months and that “the primary safety issue is [Mother’s] mental health
and the impact her mental health issues have on her parenting.” The court noted Mother’s
history of mental health problems, including an intentional overdose and a mental health
commitment as a result of her walking into heavy traffic.
       Relying on Mother’s psychological evaluation, the magistrate court found that Mother
has schizophrenia based on her disorganized speech and thinking, her delusional beliefs, and
reported auditory hallucinations; has symptoms of bipolar disorder; has major depressive
disorder; and has post-traumatic stress disorder. Further, the evaluation concluded that these




paternity is not established and three older minor children who live primarily with their father.
Mother’s parental rights to these four other minor children are not at issue in this case.
                                                2
mental health issues “impact [Mother’s] ability to parent her children [and] place the children at
risk for neglect and abuse”; Mother can parent her children safely “only if she can address the
safety risks her mental health issues cause” (emphasis added); but “[i]t will be very difficult for
[Mother] to address her mental health issues, given the many issues, the seriousness of those
issues, her experiences when symptoms [occur], and her unwillingness to acknowledge the most
serious of the issues.”      Indeed, during the termination hearing, Mother denied being
schizophrenic.
       The magistrate court further found that, as a result of her mental health issues, Mother’s
“engagement in the case plan cycled up and down several times.” Despite the case plan’s
requirement that Mother follow the recommendations to treat her mental health issues, Mother
generally resisted mental health counseling and other services. The court found Mother has a
“history of taking medication, then stopping it when she becomes stable, and then becoming
symptomatic again.” During these periods when Mother’s mental health destabilized, her ability
to communicate decreased; she missed appointments; and she was discharged from services in
which she was participating. At one point during the case plan’s pendency, Mother went to
California and did not return for several months, and Mother’s visitations with the children while
in the Department’s custody never progressed beyond supervised visits because of the concerns
about her mental state.
       Based on these and other findings, the magistrate court concluded Mother had neglected
the children under I.C. § 16-2005(1)(b). Alternatively, the court concluded Mother is unable to
discharge her parental responsibilities under I.C. § 16-2005(1)(d).2 Further, the court concluded
termination of Mother’s parental rights is in the children’s best interests. Mother timely appeals
the magistrate court’s termination of her parental rights.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States


2
         During the termination hearing, the magistrate court granted the State’s motion to amend
its petition to add Mother’s inability to discharge her parental responsibilities under I.C. § 16-
2005(1)(d) as a basis for terminating her parental rights.
                                                 3
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence. Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009;
Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe,
143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. State v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. Roe v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate
court’s decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346,
144 P.3d at 600.
       Idaho Code § 16-2005 permits a party to petition the trial court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
conditions exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship
between the child and a presumptive parent; (d) the parent is unable to discharge parental
responsibilities for a prolonged period that will be injurious to the health, morals, or well-being
of the child; or (e) the parent is incarcerated and will remain incarcerated for a substantial period
of time. Each of these conditions is an independent, alternative basis for terminating parental

                                                 4
rights. Doe, 144 Idaho at 842, 172 P.3d at 1117; see also I.C. § 16-2005(1) (noting court may
terminate parental rights if one or more of conditions exist).
                                                III.
                                           ANALYSIS
       On appeal, Mother argues the magistrate court lacked clear and convincing evidence to
find she is unable to discharge her parental responsibilities under I.C. § 16-2005(1)(b) for
neglecting the children and under I.C. § 16-2005(1)(d) for being an unfit parent.3 In support,
Mother suggests the court ignored her progress during the case’s pendency and that, at the time
of trial, Mother had a four-bedroom apartment, was taking an antipsychotic drug, was willing to
begin taking an injectable antipsychotic drug, had gained a “stable income,” and is “very
resourceful” in meeting her needs through community resources like food stamps and Medicaid.
Additionally, Mother notes the court “emphasized” that she “refuses or is unable to acknowledge
her [s]chizophrenia diagnosis,” but she asserts “with consistent medication [she] has the ability
to parent her children.”
       These arguments focus primarily on Mother’s stability at the time of the termination
hearing and her willingness at that time to take medication for her mental health issues. They do
not challenge, however, the magistrate court’s findings of Mother’s significant past history of
failing to take her medication and her resulting instability. For example, the court found that
Mother experienced periods of homelessness and that “stable housing has been an ongoing
issue”; Mother “has a history of taking medication, then stopping it when she becomes stable,
and then becoming symptomatic again”; “she refuses or is unable to acknowledge the disorder,
and the impact it has on her children and her ability to provide and care for them”; “she has not
complied with a treatment plan that would enable her to parent her children”; and “there is no
reason to believe she could and would consistently do so in the future.”

3
       Mother suggests the analysis for challenging the termination of her parental rights under
both I.C. §§ 16-2005(1)(b) and (1)(d) is essentially the same. She relies on Idaho Dep’t of
Health & Welfare v. Doe (2016-32), 161 Idaho 754, 761 n.4, 390 P.3d 1281, 1288 n.4 (2017), in
which the Idaho Supreme Court concluded that the analysis under I.C. § 16-2005(1)(d) (parental
unfitness) “substantially overlaps with neglect” under I.C. § 16-1602(31)(b) (parental unfitness).
The magistrate court in this case did not identify upon which of the numerous definitions of
“neglected” under I.C. § 16-1602(31) it relied to rule Mother had neglected the children. For
purposes of our analysis, we adopt Mother’s assumption that the court relied upon I.C. § 16-
1602(31)(b) (parental unfitness), which substantially overlaps with I.C. § 16-2005(1)(d) (parental
unfitness).
                                                 5
       When concluding whether to terminate parental rights, a magistrate court may consider
past evidence. See, e.g., Doe v. Doe I (2017-15), 162 Idaho 653, 658-59, 402 P.3d 1106, 1111-
12 (2017) (“[A] court may consider past character evidence in order to determine future
behavior.”). Substantial and competent evidence supports the court’s findings in this case that
Mother’s future behavior will follow the same pattern as her past behavior. This evidence
includes, among other things, the clinical psychologist’s conclusion that Mother has the potential
to safely parent her children “only if she can adequately address the concerns and safety risks”
and that addressing those concerns “would likely . . . be difficult for her given the many clinical
concerns . . . and how challenging those concerns are.” (Emphasis added.) Mother’s case
worker’s testimony also supports the court’s conclusion that Mother’s progress “cycled up and
down” and that she generally resisted acknowledging her mental health issues and obtaining
treatment for those issues.
       Additionally, the magistrate court did not ignore Mother’s progress during this case, as
Mother suggests. Rather, the court concluded Mother’s mental health issues thwarted her ability
to make progress. For example, the court found that “it has been impossible for [Mother] to
comply with the case plan due to mental issues.” While Mother may have shown temporary
progress at the time of the termination hearing, substantial and competent evidence supports the
court’s conclusion that Mother neglected her children under I.C. § 16-2005(1)(b).
                                               IV.
                                        CONCLUSION
       Substantial and competent evidence supports the magistrate court’s conclusion that
Mother neglected and was unable to parent the children. Accordingly, we affirm the judgment
terminating Mother’s parental rights.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                6